557 F.2d 1227
96 L.R.R.M. (BNA) 2248, 82 Lab.Cas.  P 10,154
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LUCAS COUNTY FARM BUREAU COOPERATIVE ASSOCIATION, INC., Respondent.
No. 76-1416.
United States Court of Appeals,Sixth Circuit.
June 29, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, Robert Giannasi, Alan Banov, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for petitioner.
Rankin M. Gibson, Peter J. Gee, Lucas, Prendergast, Albright, Gibson, Brown & Newman, W. Joseph Strapp, Columbus, Ohio, for respondent.
Before WEICK and EDWARDS, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
On receipt and consideration of a petition for enforcement of the Board's order in the above-styled case; and


2
Noting that the Board, after hearing, issued a decision and order, reported at 218 N.L.R.B. No. 174 (1975), finding that respondent Cooperative had violated § 8(a)(5) and (1) of the National Labor Relations Act, 29 U.S.C. § 158(a)(5) and (1) (1970), by withdrawing recognition from the union without sufficient evidence of a good faith doubt of the union's majority status and by refusing to discuss a grievance with the union; and


3
Noting that the record shows that the Cooperative and the union1 had had a bargaining relationship based upon Board certification from 1959 until July of 1974; and


4
Noting further the Board's finding that the reasons asserted by the Cooperative for a good faith doubt did not provide an objective basis for such good faith doubt of the union's majority; and


5
Further finding on review of this record that the Board's finding in this regard is supported by substantial evidence on the whole record,


6
Now, therefore, enforcement of the Board's order is granted.



1
 American Federation of Grain Millers International Union, AFL-CIO, Local 58